Per. Curiam:
These appeals, although from different decrees, and from different courts, involve the same question, and arise out of the same estate. We are satisfied the learned judge below was right in dismissing the exceptions to the auditor’s reports, and confirming the same. The learned auditor has discussed the case so intelligently that we do not think it necessary to add anything to what he has said.
The decree is affirmed in each case, and the appeal dismissed at the costs of the appellants.